Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  May 10, 2013                                                                        Robert P. Young, Jr.,
                                                                                                 Chief Justice

  146309-10                                                                            Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
                                                                                    Bridget M. McCormack
  MICHAEL LAMPHIERE,                                                                      David F. Viviano,
           Plaintiff-Appellee,                                                                        Justices

  v                                                        SC: 146309-10
                                                           COA: 306354, 306544
                                                           Kent CC: 10-000358-NI
  AMANDA ABRAHAM and DEBORAH
  ABRAHAM,
           Defendants-Appellants,
  and
  LAURYN GEROU, MARIE RITZENHEIN,
  RENEE RITZENHEIN, MARYANNE
  RITZENHEIN-STEVENS, DONALD
  STEVENS, and WILLIAM RITZENHEIN,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 30, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         YOUNG, C.J. (concurring).

          I concur in the denial of leave. The circuit court granted summary disposition to
  defendants because plaintiff’s inebriation caused him to fall off a balcony. The Court of
  Appeals correctly affirmed the circuit court’s ruling under MCL 600.2955a(1) that
  plaintiff’s inebriation “was 50% or more the cause of” this fall. However, the Court
  reversed in part because “medical testimony established at least a question of fact
  regarding whether a separate and distinct injury arose out of the delay in seeking medical
  treatment . . . .” Lamphiere v Abraham, unpublished opinion per curiam of the Court of
  Appeals, issued October 30, 2012 (Docket Nos. 306354 and 306544), p 4.

         The Court of Appeals correctly determined that the existence of this separate and
  distinct injury is a question of fact. I write only to clarify the questions that the Court of
                                                                                                               2

Appeals did not answer. To begin with, the Court of Appeals’ decision still requires
plaintiff to prove that the injury was, in fact, separate and distinct from the injury that
plaintiff suffered when he fell off a balcony. Moreover, the Court of Appeals did not
deny the relevance of plaintiff’s inebriation to the alleged separate and distinct injury
arising out of the delay in seeking medical treatment. Indeed, the facts that plaintiff’s
inebriation caused his original injury and that plaintiff had a history of passing out from
severe intoxication suggest that plaintiff’s inebriation may have contributed to
defendants’ failure to recognize the necessity of immediate medical treatment.

        Because the circuit court’s review of defendants’ intoxication defense only looked
to the cause of plaintiff’s initial injury, the Court of Appeals’ partial reversal of summary
disposition simply does not examine the extent to which plaintiff’s inebriation caused the
alleged separate and distinct injury that arose out of the delay in seeking medical
treatment.

       MARKMAN, J. (dissenting).

       I would grant leave to appeal to address what precisely constitutes the “event” for
purposes of MCL 600.2955a(1), when an intoxicated person (plaintiff) has injured
himself and caused the very state of affairs leading to the necessity of ‘good samaritan
conduct’ and given rise to the potential liability (of defendants) arising from that conduct.
Although the concurring justice is correct that defendants can still argue “that plaintiff’s
inebriation may have contributed to defendants’ failure to recognize the necessity of
immediate medical treatment,” the Court of Appeals’ decision to treat the “event” for
purposes of MCL 600.2955a(1) as “the delay in seeking medical treatment” effectively
renders irrelevant all the evidence concerning how plaintiff came to be injured by his own
intoxication in the first place. Such a restrictive view of the “event” simply seems
inconsistent with a statute that affords an absolute defense when a person’s intoxication
has constituted more than 50 percent of the cause of the “event” that resulted in his
injury. At the same time, such an arbitrarily compartmentalized view of the “event”
substantially dilutes the protections deriving from ‘good samaritan status’ in our state.
Because I believe that this Court should carefully assess the relationship between MCL
600.2955a and the ‘good samaritan rule,’ so as to enable each to remain vital and relevant
parts of the law, I respectfully dissent.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 10, 2013                        _________________________________________
        t0507                                                                Clerk